Citation Nr: 1602743	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  13-24 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel







INTRODUCTION

The Veteran had almost continuous active service from December 2006 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In an April 2014 Board decision, the claim was remanded.  The VA Appeals Management Center (AMC) continued the previous denial in a July 2015 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran was scheduled for a personal hearing before a Veterans Law Judge on November 19, 2015, for which he failed to appear.  In a statement received by the RO on November 25, 2015, the Veteran requested that the hearing be rescheduled because he had been in a motorcycle accident on November 18, 2015, one day prior to the scheduled hearing.  As of the date of this decision, no action has been taken to reschedule the Veteran's hearing request.

The Veteran has a right to provide hearing testimony on appeal.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2015).  In light of the Veteran's explanation for his failure to appear, it has been determined that he has presented good cause to have his hearing rescheduled and the cause for his failure to appear arose under such circumstances that a timely request for postponement could not have been submitted prior to the scheduled hearing date.  See C.F.R. § 20.705.  As such, a remand of the Veteran's appeal is necessary to afford him another opportunity to testify at his requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a member of the Board sitting at the RO in Waco, Texas.  The Veteran should be notified of the date, time, and place of such hearing by letter mailed to his current address of record.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

